DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “the intensity”, “the ambient light”, “the luminosity”, and “the ambient light conditions”.  There is insufficient antecedent basis for these limitations in the claim.
Claims 4 and 5
Regarding claim 2, the phrase “also known as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The recitations describing alternative nomenclature are appropriate within the specification, but render claim language unclear in providing antecedent basis.  Moreover, the limitation “the nematic liquid crystal display cell” in the last line of claim 2 is considered to be “the twisted nematic liquid crystal display cell” for clarity and consistency.
Claim 3 is also rejected by virtue of its dependence on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 8,957,863), hereinafter “Polak”, in view of Akiba et al. (US 6,292,439), of record in the IDS, hereinafter “Akiba”.

Regarding claim 1, Polak discloses a digital display device (see Figs. 1-8) comprising, from top to bottom, a transflective liquid crystal display cell (204), a second red filter (405; col. 11, line 6 – col. 12, line 9 and claim 1) and an emissive display cell (205), the transflective liquid crystal display cell (204) displaying information with at least one first seven-segment digit (407, Fig. 4; col. 5, lines 44-67 and col. 9, lines 42-48) and the emissive display cell (205) comprising a plurality of juxtaposed light points which are arranged so as to display at least one second seven-segment digit (col. 6, lines 18-32 and col. 10, lines 32-46).
Polak fails to explicitly disclose a first red filter.
However, Akiba discloses a digital display device (see Figs. 1-22) comprising, from the top, a first red filter (18, Figs. 3-5; col. 7, lines 8-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first red filter, as in Akiba, into the digital display device of Polak for selective transmission of a specified color as desired.

Regarding claim 2, Polak discloses wherein the transflective liquid crystal display cell (204) is a Twisted Nematic Liquid Crystal Display cell (col. 8, lines 20-22), also known as Twisted Nematic Liquid Crystal Display Device or TN cell, with which are associated a linear polariser (401, Figs. 4 and 6) disposed above the twisted nematic liquid crystal display cell (407) 

Regarding claim 3, Polak discloses wherein the emissive display cell (205) is an Organic Light-Emitting Diode display cell (col. 6, lines 18-23) which emits a red light (see Fig. 6 and col. 11, lines 14-24 and 34-43; emitted light includes at least red light).

Regarding claim 4, Polak discloses, from top to bottom and in this order:
a linear polariser (401);
the twisted nematic liquid crystal display cell (407);
a transflective polariser (405; col. 9, line 63 – col. 10, line 8);
the second red filter (405; col. 9, line 63 – col. 10, line 8);
the organic light-emitting diode display cell (205) (see Fig. 6).
Polak fails to explicitly disclose the first red filter.
However, Akiba discloses, from the top, the first red filter (18) and a linear polariser (14) (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate, from the top, the first red filter, as in Akiba, into the digital display device of Polak for selective transmission of a specified color as desired, and since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art (Akiba, col. 7, lines 30-38).  See MPEP 2144.04.

claim 5, Polak discloses, from top to bottom and in this order:
a linear polariser (401);
the twisted nematic liquid crystal display cell (407);
a transflective polariser (405; col. 9, line 63 – col. 10, line 8);
the second red filter (405; col. 9, line 63 – col. 10, line 8);
the organic light-emitting diode display cell (205) (see Fig. 6).
Polak fails to explicitly disclose the first red filter.
However, Akiba discloses, from the top, a linear polariser (14) and the first red filter (18) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate, from the top, a linear polariser and the first red filter, as in Akiba, into the digital display device of Polak for selective transmission of a specified color as desired, and since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art (Akiba, col. 7, lines 30-38).  See MPEP 2144.04.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 8,957,863) in view of Akiba et al. (US 6,292,439), as applied to claim 1 above, and further in view of Takahashi et al. (US 2018/0005567), hereinafter “Takahashi”.

Regarding claim 6, Polak in view of Akiba discloses the limitations of claim 1 above, but fails to explicitly disclose a light sensor which, placed under the emissive display cell, measures the intensity of the ambient light, said measurement of the intensity of the ambient light being 
However, Takahashi discloses a display device (see Figs. 1-24) comprising a light sensor (19, Fig. 1; 65, Figs. 2-7) which, placed under the emissive display cell (100, Figs. 13-16 and 20-23), measures the intensity of the ambient light (para. [0068]), said measurement of the intensity of the ambient light being used to accommodate the luminosity of the emissive display cell (100) depending on the ambient illumination conditions (paras. [0084-0087]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light sensor which, placed under the emissive display cell, measures the intensity of the ambient light, said measurement of the intensity of the ambient light being used to accommodate the luminosity of the emissive display cell depending on the ambient illumination conditions, as in Takahashi, into the display device of Polak and Akiba for an eye-friendly operation of the device according to bright and dark environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896